         Case 1:20-cv-10083-PGG Document 31 Filed 04/16/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     April 16, 2021
By ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     American Civil Liberties Union v. U.S. Department of Homeland Security, et al.,
               No. 20 Civ. 10083 (PGG)

Dear Judge Gardephe:

       This Office represents U.S. Department of Homeland Security (“DHS”), U.S. Customs and
Border Protection (“CBP”), and U.S. Immigration and Customs Enforcement (“ICE”) in the
above-captioned action brought by the American Civil Liberties Union under the Freedom of
Information Act (“FOIA”).

        Pursuant to the Court’s Order of April 9, 2021, ECF No. 30, we write respectfully to
provide the Court with an update regarding DHS’s search for potentially responsive documents.
On March 19, 2021, DHS tasked the Office of Procurement Operations with searching for records
associated with contract # HSHQDC17J00525. That search, which is now complete, yielded 22
potentially responsive pages. DHS will endeavor to process those 22 pages by the end of May.
DHS anticipates requiring until the end of May to produce these records because at least some of
the records will likely require consultation with a third party that submitted the records to DHS.

        Two additional DHS components that have indicated that they may have responsive
records—the Office of Civil Rights and Civil Liberties and the Science and Technology
Directorate—are searching for potentially responsive records. Those searches are anticipated to be
complete on or before April 28. Additionally, DHS is waiting to hear from additional offices that
fall within the purview of the DHS Headquarters (“DHS-HQ”) FOIA Office. If any of these
remaining offices indicate that they may have responsive records, they will also commence a
search. DHS will be able to provide a further update of its total volume of potentially responsive
records after all offices with potentially responsive records have completed their searches. DHS
also respectfully proposes that, once the remaining searches are complete, it will confer with
Plaintiff to determine whether the parties can agree on a processing and production schedule. If
the parties are unable to agree, they will submit their dispute to the Court for resolution.

         Additionally, DHS has been advised that U.S. Secret Service is in possession of potentially
responsive records. DHS is still awaiting a response from U.S. Coast Guard as to whether that
component is in possession of potentially responsive records. It remains DHS-HQ’s position that
it is not willing to refer Plaintiff’s FOIA request to those components at this time.
         Case 1:20-cv-10083-PGG Document 31 Filed 04/16/21 Page 2 of 2

                                                                                           Page 2


        Finally, we enclose a declaration from Fernando Pineiro, Acting FOIA Officer at ICE. As
set forth in that declaration, ICE FOIA Office’s workload, in combination with the Office’s current
processing and production capabilities, support a processing rate of 500 potentially responsive
pages per month. ICE respectfully requests that the Court approve a production schedule pursuant
to which ICE would process 500 pages of potentially responsive records per month, with monthly
productions to begin at the end of April.


                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney
                                                     Southern District of New York

                                               By: /s/ Talia Kraemer
                                                   TALIA KRAEMER
                                                   JESSICA ROSENBAUM
                                                   Assistant United States Attorney
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007
                                                   Telephone: (212) 637-2822/2777
                                                   Facsimile: (212) 637-2702/2786
                                                   E-mail: talia.kraemer@usdoj.gov
                                                             jessica.rosenbaum@usdoj.gov
